ORDER

Edward Earl Thomas, a Michigan resident, moves for counsel and for miscellaneous relief, and appeals a district court judgment dismissing his complaint filed •under federal question jurisdiction. See 28 U.S.C. § 1331. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Thomas receives social security benefits from the Social Security Administration, and each month $54 is deducted from his benefit amount to cover the cost of medical insurance premiums. Thomas’s one-paragraph complaint alleges that the Michigan Family Independence Agency by policy is obligated to pay this $54 premium, but for eight months the state agency has failed to make the payments. Thomas therefore asserts that he “want[s] to be compensated for time and harassment.” The matter was referred to a magistrate judge who issued a report on August 9, 2002, recommending that the complaint be dismissed for failure to state a claim upon which relief may be granted. The magistrate judge concluded that Thomas’s complaint was barred by the Eleventh Amendment. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144, 113 S.Ct. 684, 121 L.Ed.2d 605 (1993); Pennhurst State Sch. & Hosp. v. Holderman, 465 U.S. 89, 98, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984). Thomas received an extension of time until September 13, 2002, *909to file objections to the report and recommendation, but no objections were filed. Noting that no objections were filed, the district court adopted the magistrate judge’s report and recommendation and dismissed the complaint. This appeal followed.
Upon review, we conclude that Thomas has waived his right to appeal the district court’s judgment. A litigant is required to file specific and timely objections to a magistrate judge’s report and recommendation, pursuant to 28 U.S.C. § 636(b)(1)(C), in order to preserve the right to appeal a subsequent order of the district court adopting that report. See Thomas v. Arn, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981). Although a waiver may be excused under exceptional circumstances in the interest of justice, see Thomas, 474 U.S. at 155 & n. 15, 106 S.Ct. 466, no exceptional circumstances have been cited in this appeal.
Accordingly, the motion for counsel is denied, the motion for miscellaneous relief is denied, and the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.